DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                         Status of claims
Claims 1-6 and 11-12 as amended on 3/31/2021 are pending and under examination. 
Response to Arguments
Applicant's arguments filed 8/26/2020 have been fully considered but they are not all found persuasive as explained below.
Applicant’s arguments filed on 3/31/2021 with respect to the claims as amended on 3/31/2021 have been fully considered and are persuasive.  
Deposit requirement has been met in the papers filed on 4/08/2020 (deposit statement) and on 2/12/22018 (copy deposit receipt from CCTCC).  
The claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite) has been withdrawn in view of present amendment. 
The claim rejection under 35 U.S.C. 101 has been withdrawn in view of present amendment drawn to administration of the claimed strain and composition therewith to a specific group of individuals. 
Claims 1-6 and 11-12 as amended on 3/31/2021 are allowed. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
April 6, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653